Citation Nr: 1828856	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  16-63 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected residuals of right hip arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative medical evidence supports a causal relationship between service-connected residuals of bilateral hip arthroplasty and bilateral lower extremity neuropathy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected residuals of bilateral hip arthroplasty, have been met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development of the claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. § 5103, 5103A (2012); 38 C.F.R. § 3.156(a) (2017).
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran contends that lower extremity neuropathy was caused by service-connected residuals of hip arthroplasty.

Medical records show the Veteran underwent a left hip arthroplasty in 2003 as a result of arthritis caused by service, and a right hip arthroplasty in 2006 as secondary to service-connected arthritis and residuals of left hip arthroplasty.

A November 1994 rating decision established service connection for hip arthritis, which is also rated for residuals of left hip arthroplasty.

A January 2011 rating decision established service connection for residuals of right hip arthroplasty.

The Veteran was diagnosed with neuropathies of the right lower extremity in an April 2012 VA examination.  The examiner opined that the right foot drop was secondary to the right hip arthroplasty.  However, no etiology for the neuropathies was provided by the examiner.

An April 2013 VA examination confirmed the diagnosis of right lower extremity neuropathies.  The Veteran reported constant right hip pain with bilateral flare-ups.  The examiner noted decreased sensation in the right lower extremity and an intermediate degree of residual weakness, pain, and limitation of motion bilaterally.  That examiner opined that the nerve injury and right foot drop were secondary to the right hip arthroplasty.

An August 2015 VA examination diagnosed bilateral axonal neuropathy.  The examiner noted numbness, parethesias, and trophic changes bilaterally in lower extremities.  Electromyography results were noted as abnormal for both extremities.  The examiner opined that axonal neuropathy was less likely than not (less than 50 percent probability) caused by the service-connected left hip disability.

However, the Board finds that the August 2015 VA examiner only considered whether neuropathy was caused by service-connected residuals of left hip arthroplasty, but not service-connected residuals of right hip arthroplasty.  Additionally, the examiner did not provide an etiology for axonal neuropathy.

The Board finds the April 2013 VA examination and opinion to be the most competent and probative on the issue.  The examiner was informed of the Veteran's medical history, reviewed medical records, provided an examination, and considered both direct and secondary service connection.  Additionally, the examiner's opinion was supported by the evidence.  A June 2005 private medical record noted that lumbar epidural steroidal injections improved back pain but did not improve lower extremity complaints.  A July 2005 private medical record noted electrophysiologic findings but the physician could not opine on when the nerve injury occurred.  Thus, the Board finds no evidence to support a causal relation between neuropathy and spinal surgery as indicated by the August 2015 examiner.

Accordingly, the Board finds that the preponderance of the evidence supports the claim, and thus entitlement to service connection for bilateral lower extremity neuropathy is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral lower extremity neuropathy, secondary to service-connected residuals of hip arthroplasty, is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


